IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


GEORGE POMROY, INDIVIDUALLY    : No. 98 EAL 2015
AND AS EXECUTOR OF THE ESTATE  :
OF MARIANN POMROY DECEASED,    :
                               : Petition for Allowance of Appeal from the
               Petitioner      : Order of the Superior Court
                               :
                               :
          v.                   :
                               :
                               :
HOSPITAL OF THE UNIVERSITY OF  :
PENNSYLVANIA AND ANTHONY G.    :
ROSATO, EXECUTOR OF THE ESTATE :
OF ERNEST F. ROSATO, M.D.,     :
DECEASED,                      :
                               :
               Respondents     :


                                    ORDER


PER CURIAM

     AND NOW, this 16th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.